This matter having come before the Court on defendant’s motion for leave to appeal the trial court’s denial of his motion for a new trial of the guilt phase of his capital murder proceedings on the basis that this Court’s rule announced in State v. Gerald, 113 N.J. 40, 549 A.2d 792 (1988), required a new guilt-phase trial; and
*158The Court having granted leave to appeal, 122 N.J. 156, 584 A.2d 225 (1990), having considered the papers submitted by the parties, and having heard the oral argument of counsel; and
The Court having decided that its disposition should be communicated to the parties and to the public in the form of the within Order, with the opinion presenting more fully the reasons for the Court’s decision to be issued in due course; and
Good cause appearing;
It is ORDERED that the Order of the Law Division denying the defendant a new trial of the guilt phase is affirmed.
Chief Justice WILENTZ and Justices CLIFFORD, POLLOCK, GARIBALDI, and STEIN join in this Order. Justices HANDLER and O’HERN dissent from the Order. (For full opinion see 120 N.J. 61, 576 A.2d 235).